Citation Nr: 1337167	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  06-34 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1972 to October 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in October 2011 and October 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes VA treatment records dated through June 2013, as well as VA examination reports and medical opinions dated in June 2013 and August 2013, most of which are not included in the paper file.  In addition, further review of the documents in such file reveals that an Appellate Brief Presentation has been submitted on behalf of the Veteran by his representative.  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, another remand is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim, and to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran is presently service connected for degenerative arthritis of the left hip rated as 50 percent disabling; left knee arthritis rated as 30 percent disabling; arthritis of the right knee rated as 10 percent disabling; hypertension rated as 10 percent disabling; and internal derangement of the left knee rated as noncompensably disabling.  His current combined rating for these service-connected disabilities is 80 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Accordingly, the Veteran meets the schedular percentage requirements for eligibility for TDIU.  See 38 C.F.R. § 4.16(a).  

In the October 2011 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine the effect of his service-connected left hip and left knee disabilities on his employability.  The Veteran was scheduled for the requested examination in March 2012, at which time, the VA examiner, upon reviewing the Veteran's claims file and conducting a physical evaluation of the Veteran, determined that the Veteran's left hip and left knee disabilities affected his ability to obtain and/or maintain physical employment, but would not affect his ability to obtain and/or maintain sedentary employment.  However, the VA examiner did not discuss the effect of the Veteran's hypertension and right knee disability on his ability to secure or maintain substantially gainful employment.  

Pursuant to the October 2012 remand, the Veteran was scheduled for, and underwent, additional VA examinations in June 2013, wherein multiple VA examiners evaluated the Veteran and issued opinions addressing his employability.  With regard to his hypertension, the designated VA examiner determined that said disorder would not affect the Veteran's ability to maintain either a sedentary or physical job.  At another VA examination, the VA examiner noted that the Veteran's medical history was positive for hypertension and musculoskeletal problems affecting his hip and knees.  According to this examiner, results from the physical examination were shown to be normal and the Veteran's service-connected disabilities made it difficult for him to walk, stand, sit and climb.  The Veteran underwent another VA fee-basis examination, at which time, the VA orthopedic surgeon evaluated the severity of the Veteran's service-connected left hip and right and left knee disorders, and determined that the Veteran was limited to "light duty only" as a result of his left hip and left knee disabilities.  According to this examiner, driving was acceptable but "prolonged truck driving may be intolerable due to subjective pain."  

Unfortunately, the Board does not find the June 2013 medical opinions to be adequate.  First, the October 2012 remand instructions directed the VA examiner to elicit "a full work and educational history" from the Veteran and to provide an opinion addressing the Veteran's employability as a result of his service-connected disabilities, "consistent with his education and occupational experience. . . ."  In the June 2013 VA fee-basis examination, the VA examiner noted that the Veteran was a retired truck driver.  However, he did not interview the Veteran regarding his educational background, nor did he address whether the Veteran had ever worked in another field or specialty other than that of a truck driver.  Indeed, in the January 2013 Application for Increased Compensation based on Unemployability, the Veteran provided his employment history, and listed the various fields he worked in, most of which were jobs that involved duties other than driving.  The Veteran specifically noted that he worked as a cook/manager from 1992 to 1997, and as a maintenance worker at a Country Club from 1997 to 1999.  Although the VA examiner opined that the Veteran was limited to "light duty" as a result of his left hip and left knee disabilities, and further added that "prolonged truck driving may be intolerable" as a result of his pain, this determination did not take into consideration the Veteran's other occupational experiences, and whether  Veteran could secure and maintain 'light duty' type employment consistent with these previous work experiences, in light of his service-connected disorders.  

Moreover, the Board finds the June 2013 VA examiners' opinions inadequate for rating purposes (see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)), because none of the examiners provided a sufficient explanation to support their conclusions.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two--"[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, an additional VA opinion must be obtained which includes a sufficient rationale to support the conclusion as to why the examiners believed the Veteran is or is not employable.  In this case, the VA examiner who evaluated the severity of the Veteran's hypertension determined that said disorder did not affect the Veteran's ability maintain a sedentary or physical job, but provided no explanation as to how he reached this determination.  In addition, the June 2013 VA orthopedic surgeon merely opined that the Veteran's left hip and left knee disabilities limited him to "light duty" jobs.  However, he failed to elaborate as to what light duty-type work specifically entailed and what light duty-type work the Veteran was qualified for.  In addition, the examiner did not discuss why the Veteran would be able to perform light duty-type work in light of documentation reflecting a decline in some of his service-connected disorders.  Indeed, a November 2012 VA Orthopedic follow-up note reflects that the Veteran's left knee symptoms, to include symptoms of pain, swelling and limited movement, were worsening.  In addition, the June 2013 VA examination reports reflects that the Veteran was unable to perform repetitive range of motion exercises in his left knee due to the severity of his pain.  Furthermore, none of the VA examiners discussed the effect of the Veteran's right knee arthritis on his ability to engage in full-time employment.  

In light of the inadequate medical information and the additional medical records that reflect a worsening in the Veteran's service-connected left knee condition, the Board finds that a remand is necessary for further elaboration and explanation regarding the severity of the Veteran's disabilities in the context of whether the Veteran's service-connected physical disabilities render him unemployable.  

In addition, the record reflects that the Veteran has continued to receive treatment for his disabilities at the VA Medical Center (VAMC) in Orlando, Florida.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  


Accordingly, the case is REMANDED for the following action:

1.  Request relevant records pertaining to treatment the Veteran has received for his hypertension, as well as his left hip and right and left knee disabilities from the VAMC in Orlando, Florida, from June 2013 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2.  The Veteran should be scheduled for a VA general examination at the VAMC closest to his current residence.  The purpose of the examination is to determine the total effect of the Veteran's service-connected disabilities (degenerative arthritis of the left hip; left knee arthritis; right knee arthritis; hypertension; and internal derangement of left knee) on his employability.  The claims folder, a copy of this REMAND, and a copy of all medical records on the Virtual VA claims file must be made available to, and reviewed by, the examiner(s) in conjunction with the examinations.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  

The examiner(s) is/are requested to elicit from the Veteran, and record for clinical purposes, his full educational and employment history.  The examiner(s) is then requested to review all pertinent records associated with the claims file, to include the more recent VA treatment records.  The examiner(s) should then comment on the effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment consistent with his education and occupational experiences, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  If the Veteran is capable of performing 'light duty', the examiner(s) should specifically discuss what 'light duty' type work encompasses and provide examples of the type of light duty the Veteran could secure employment in, in light of his education and previous work experiences.  When rendering his or her opinion, the examiner(s) should take into consideration the severity of the Veteran's service-connected disabilities--particularly his left knee disorder.  If the examiner(s) finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected disabilities.  

Clear rationale for all opinions MUST be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner(s) feel that the requested opinion cannot be rendered without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  The AOJ should ensure compliance with the remand instructions.  After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claim of entitlement to TDIU.  If the issue on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


